Wheeler, J.
It cannot be questioned that the assignment *373of the note by the payee, passed to the plaintiff, as assignee, the legal title. (Gayle et al. v. Ennis et al. 1 Tex. R. 184.) And that the party in whom, is the legal title may sue, though the equitable ownership be in another, has long been a settled question in this Court. (Thompson v. Cartwright, Id. 87.) It is wholly immaterial to the plaintiffs’ right of action in this ease, in whom may reside the equitable ownership of the note; and surely that is a question in which the plaintiffs in error can have no interest. The writ of error was manifestly pros» edited for delay only, and the judgment is affirmed with damages.
Affirmed with damages.